 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA, and                   No. 2:08-cv-2556 MCE DB
      CALIFORNIA DEPARTMENT OF
12    TOXIC SUBSTANCES CONTROL,
13                      Plaintiffs,                   ORDER
14           v.
15    STERLING CENTRECORP INC.,
      STEPHEN P. ELDER and ELDER
16    DEVELOPMENT, INC.,
17                      Defendants.
18

19          This action came before the court on February 21, 2020, for hearing of plaintiff/judgment

20   creditor United States of America’s motion to compel. (ECF No. 348.) Attorney Patricia Hurst

21   appeared on behalf of plaintiff United States of America. Attorney Reed Sato appeared on behalf

22   of plaintiff California Department of Toxic Substances Control. Attorneys Gary Smith and

23   Kaitlyn Shannon appeared on behalf of defendant/judgment debtor Sterling Centrecorp Inc.

24          Upon consideration of the arguments on file and those made at the hearing, and for the

25   reasons set forth on the record at that hearing, IT IS HEREBY ORDERED that:

26          1. Plaintiff’s January 10, 2020 motion to compel (ECF No. 348) is granted; and

27   ////

28   ////
                                                     1
 1           2. Within thirty days of the date of this order defendant shall produce to plaintiff

 2   responsive discovery.

 3   Dated: February 21, 2020

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23   DLB:6
     DB\orders\orders.civil\USvSterling2556.oah.022120
24

25

26
27

28
                                                         2
